Detailed Office Action
The communication dated 7/21/2021 has been entered and fully considered.
Claim 1, 7, 8, 13, and 16 have been amended. Claims 6, 10-12 have been cancelled.  Claims 1-5, 7-9, and 13-20 are pending with claims 17, 19, and 20 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
In light of amendment the Examiner withdraws the 112 rejection to claim 16.
Applicant argues that there is no suggestion that what is obtained after the filter press is a sheet.
	KAJANTO states that the pulp is supplied as bales [0038].  A bale is a stack of sheets (as defined by Handbook of Pulp and Paper Terminology).

    PNG
    media_image1.png
    47
    275
    media_image1.png
    Greyscale


Applicant argues that KAJANTO does not disclose forming pulp on a wire.  The applicant argues that a belt press is not a wire.
	The Examiner disagrees with the applicant’s conclusions.  First, a belt falls undere the reasonably broadest interpretation of wire.  Specifically a wire is defined as a belt (as defined by Handbook of Pulp and Paper Terminology).

    PNG
    media_image2.png
    136
    554
    media_image2.png
    Greyscale


Applicant argues that the features of claims 11 and 12 which were amended into claim 1 are not in KAJANTO alone. 
	The Examiner agrees and withdraws KAJANTO alone does not teach the incorporated steps.  Therefore the anticipation rejections based on KAJANTO have been withdrawn.
Applicant argues that KAJANTO washes the salt in the processing step it would not be obvious to add salt back during the dewatering step.
	The salt used in the KAJANTO processing step is used to turn cellulose onto carboxylated cellulose.  The salts (which are dewatering aids) of BAN/ ANTOLOVICH are used to increase drainage in pulp during dewatering.  They are not the same salts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 7, 8, 14, 15, and 18 are rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of U.S. 2013/0139980 BAN et al., hereinafter BAN.
As for claims 1-2, 7, 8, 14, and 15, KAJANTO discloses a modifying pulp with TEMPO to form a carboxymethylcellulose modified pulp with a degree of substitution of 0.1-0.25 which falls within the claimed ranges [pg. 6 lines 30-32].  The pulp is formed with TEMPO and a salt [col. 7 lines 10-15].  The pulp can be dried for transport to a 60% or more consistency [pg. 9 lines 1-4] which falls within the claimed range.  The pulp can be in the form of bales [pg. 9 lines 1-4] and is made with conventional pulp drying technology including a belt press [pg. 3 lines16-20].

BAN discloses pulp dewatering/drying.  BAN discloses adding [abstract] a combination of anionically and cationically charged compounds [0088].  The compounds can be salts [0075] they can be added from 0.2 to 20 lb/ton of fiber or 0.01-1% by weight which abuts the instant claimed range [0088].  BAN discloses adding the chemical to the pulp before dewatering [0050].
At the time of the invention it would be obvious to add the dewatering chemical of BAN to the pulp of KAJANTO.  The person of ordinary skill in the art would be motivated to do so to increase dewatering rate and therefore increase production speed as suggested by BAN [0004] and provide energy savings [0022].
	As for claim 3, KAJANTO discloses a degree of substitution of 0.1-0.25 which overlaps with the claimed range with sufficient specificity [pg. 6 lines 30-32] or in the alternate makes a prima facie case of obviousness.   
	As for claim 18, KAJANTO discloses redispersing the pulp with water and then fibrillating it into MFC [pg. 9 lines 37-35]

Claims 1-5, 7-9, 13-15, and 18 are rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of U.S. 5,273,625 ANTOLOVICH, hereinafter ANTOLOVICH.
As for claims 1-2, 4, 5, 7-9, and 13-15, KAJANTO discloses a modifying pulp with TEMPO to form a carboxymethylcellulose modified pulp with a degree of substitution of 0.1-0.25 which falls within the claimed ranges [pg. 6 lines 30-32].  The pulp is formed with TEMPO 
KAJANTO discloses a salt that is added before step a) but does not disclose adding a salt or dewatering aid prior to or during dewatering/drying the pulp for shipment.  KAJANTO does not disclose adding by spraying.
ANTOLOVICH discloses that cellulosic pulp dewatering can be increase by spraying calcium chloride as a dewatering aid (which is also a salt of claim instant claim 9) [col. 3 lines 50-60, Figure 2].  The person of ordinary skill in the art would be motivated to do so by ANTOLOVICH to increase the amount of dewatering of the pulp and increase production [Figure 3].  ANTOLOVICH shows that the amount of calcium chloride added is a result effective variable that is dependent on the amount of sodium on the pulp [Figure 5].  At the time of the invention it would be obvious to optimize the amount of CaCl2 added through routine experimentation.  Further ANTOLOVICH discloses a specific amount of 1 to 3% Ca ions [claim 1] on air dried pulp.  At 1 to 3% there is 2.78% to 8.33% CaCl2 [% Ca * 111g CaCl2/mol CaCl2 / 40g Ca/mol Ca] on an air dried basis.  On a bone dried basis (the claimed basis) the range of CaCl2 on pulp would be 3.08% to 9.3% which falls within the claimed range of claim 1, overlaps the claimed range of claim 4, and is near but does not overlap the claimed range of claim 5.  Further, differences in concentration will not typically support non-obviousness.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30







	
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties.
Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

	As for claim 3, KAJANTO discloses a degree of substitution of 0.1-0.25 which overlaps with the claimed range with sufficient specificity [pg. 6 lines 30-32] or in the alternate makes a prima facie case of obviousness.   
	As for claim 18, KAJANTO discloses redispersing the pulp with water and then fibrillating it into MFC [pg. 9 lines 37-35]
Claim 16 is rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, and U.S. 2013/0139980 BAN et al., hereinafter BAN, in view of U.S. 6,379,494 JEWELL et al., hereinafter JEWELL.
As for claim 16, KAJANTO and BAN disclose the features as per supra
Claim 16 is rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, and  U.S. 5,273,625 ANTOLOVICH, hereinafter ANTOLOVICH in view of U.S. 6,379,494 JEWELL et al., hereinafter JEWELL.
As for claim 16, KAJANTO and ANTOLOVICH disclose the features as per supra.  KAJANTO discloses the use of TEMPO and the presence of salt to carboxylate fibers.  KAJANTO does not disclose the specific hemicellulose content of the pulp.  JEWELL discloses that TEMPO with NaBr [col. 10 lines 50-67].  The NaBr is present at 2% by weight.  JEWELL also disclose that the pulp can have a hemicellulose level of 12-14% [col. 14 lines 1-5].  At the time of the invention it would be obvious to the person of ordinary skill in the art to use the pulp and oxidation method of JEWELL to obtain the oxidized pulp of KAJANTO prior to washing and drying.  The person of ordinary skill in the art would be motivated to do so as it does not require expensive high alpha cellulose pulps [abstract, col. 4 lines 1-3].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748